DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-6 and 8 are objected to because of the following informalities: 
Instances of “downstream the” should be replaced with “downstream of the” in claims 1-6.
It is suggested to rephrase claim 8 in the following manner: “The method according to claim 1, further comprising: controlling a delay of activating the second actuator according to a predefined schedule” in order to better conform with method claim language.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 12, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langenbacher (US 20180162521).

Regarding claim 1, Langenbacher teaches a method for active flow control of a fluid flow that flows along a flow surface (#2a; [0007]), the method comprising: 
generating a first local velocity field in the fluid flow by introducing a first vortex structure (V) into the fluid flow ([0074]) by a first flow control actuator (#31A) coupled to a first actuation site of the flow surface ([0074]; Fig. 1); and
introducing a second vortex structure into the first local velocity field ([0025]; [0084]: pulsing to enhance longitudinal vortices created by #31A or be continuously blowing out fluid) by a second flow control actuator (#32A) coupled to a second actuation site of the flow surface located downstream of the first actuation site (Fig. 1; [0075]) when a head vortex of the first vortex structure has propagated with the fluid flow downstream the second actuation site (vortex path V passes by second actuator, the second actuator is constantly blowing and creating vortices, including when head vortex of the first vortex structure has propagated downstream of the second actuation site).

Regarding claim 2, Langenbacher teaches the method according to claim 1, further comprising: 
introducing a third vortex structure into the first local velocity field ([0025]; [0084]: #33A is continuously blowing out fluid) by a third flow control actuator (#33A) coupled to a third actuation site of the flow surface located downstream of the second actuation site (Fig. 1), when the head vortex of the first vortex structure has propagated with the fluid flow downstream the third actuation site (vortex path V passes by second and third actuators, because the third actuator is continuously blowing, continuously creating vortices).

Regarding claim 3, Langenbacher teaches the method according to claim 2, wherein the third vortex structure is introduced into the first local velocity field after a second local velocity field generated by introducing the second vortex structure has propagated downstream the third actuation site or before a head vortex of the second vortex structure has reached the third actuation site (vortex path V passes by the third actuator, the third actuator is constantly blowing and creating vortices, including when head vortex of the second vortex structure has propagated downstream of the second actuation site).

Regarding claim 4, Langenbacher teaches the method according to claim 1, further comprising: 
introducing a third vortex structure into a second local velocity field generated by introducing the second vortex structure (second vortex structure produced by the merging of the vortex V with the flow from second actuator #32A), the third vortex structure being introduced by a third flow control actuator (#33A) coupled to a third actuation site of the flow surface downstream of the second actuation site (Fig. 1), when a head vortex of the second vortex structure has propagated with the fluid flow downstream the third actuation site (vortex path V passes by second and third actuators, because the third actuator is continuously blowing, continuously creating vortices, including when a head vortex of the second vortex structure has propagated with the fluid flow downstream of the third actuation site).

Regarding claim 5, Langenbacher teaches the method according to claim 4, wherein the third vortex structure is introduced into the second local velocity field after the first local velocity field has propagated downstream the third actuation site or when the first local velocity field is still present upstream of the third actuation site (vortex path V passes by second and third actuators, because the third actuator is continuously blowing, continuously creating vortices, including when a head vortex of the second vortex structure has propagated with the fluid flow downstream of the third actuation site).

Regarding claim 6, Langenbacher teaches the method according to claim 2, further comprising: 
introducing a fourth vortex structure into the fluid flow by the first flow control actuator (first actuator constantly blowing fluid, thus continuously generating a plurality of vortices [0020]), wherein the third flow control actuator continuously generates a third local velocity field until a head vortex of the fourth vortex structure has propagated downstream the third actuation site with the fluid flow (third actuator is constantly blowing fluid [0025], and therefore continuously generates a third local velocity field, including before the fourth vortex structure has propagated downstream of the third actuation site).

Regarding claim 9, Langenbacher teaches a flow body system (#1), comprising: 
a flow body defining a flow surface (#2a), the flow body comprising: 
a group of first flow control actuators (#31A) coupled to the flow surface at a row (#31) of first actuation sites spaced to one another in the first direction (Fig. 1, [0010]), the first flow control actuators configured to generate first vortex structures (V; [0074]) and corresponding first local velocity fields in a fluid flow flowing along the flow surface along a second direction which extends transverse to the first direction (x direction in Fig. 1 flow direction having velocity fields created by creation of vortex structures); and 
a group of second flow control actuators (#32A) coupled to the flow surface at a row (#32) of second actuation sites spaced to one another in the first direction and positioned spaced to the row of first actuation sites in the second direction ([0010]), the second flow control actuators configured to generate second vortex structures and corresponding second local velocity fields in the fluid flow (creates vortices when fluid is blown from the second actuator, creating vortex structures and associated velocity fields); and 
a controller communicatively connected to the first and second flow control actuators and configured to control the first and second flow control actuators ([0093]-[0094]) in accordance with a method according to claim 1 (see above).


Regarding claim 10, Langenbacher teaches the flow body system according to claim 9, wherein the first actuation sites are formed by first openings formed in the flow surface ([0016]), wherein the first flow control actuators are coupled to the first openings and configured to eject control fluid through the first openings for generating the first vortex structures and the corresponding first local velocity fields ([0016]); and 
wherein the second actuation sites are formed by second openings formed in the flow surface ([0024]), wherein the second flow control actuators are coupled to the second openings and configured to eject control fluid through the second openings for generating the second vortex structures and the corresponding second local velocity fields ([0025]).

Regarding claim 12, Langenbacher teaches the flow body system according to claim 9, wherein the flow body comprises a group of third flow control actuators (#33A) coupled to the flow surface at a row of third actuation sites (#33; Fig. 1) and configured to generate third vortex structures and corresponding third local velocity fields (creates vortices when fluid is blown from the third actuators, creating vortex structures and associated velocity fields), the third actuation sites being spaced to one another in the first direction and positioned spaced to the row of second actuation sites in the second direction (Fig. 1, [0010]); and 
wherein the controller is communicatively connected to the group of third flow control actuators ([0093]).

Regarding claim 13, Langenbacher teaches the flow body system according to claim 12, wherein the third actuation sites are formed by third openings formed in the flow surface ([0024]), wherein the third actuators are configured to eject control fluid through the third openings for generating the third vortex structures and the corresponding third local velocity fields ([0024]-[0026], third row actuators are denoted by the “one or more second actuators”).

Regarding claim 15, Langenbacher teaches the flow body system according to claim 9, further comprising: 
a sensor device configured to capture a free stream velocity of the fluid flow ([0027]), the sensor device arranged upstream of the row of first openings with respect to the second direction (located at #24; [0092]); 
wherein the controller is communicatively connected to the sensor device and configured to control the second actuators to be activated with a delay based on the captured free stream velocity ([0092]-[0094]).

Regarding claim 16, Langenbacher teaches the flow body system according to claim 9, wherein the controller is configured to read a data memory storing a lookup table storing a predefined schedule for activating the first and second actuators ([0028]).

Regarding claim 17, Langenbacher teaches an aircraft comprising a flow body system ([0003]) according to claim 9 (see above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher (US 20180162521) as applied to claim 1 above, and further in view of Belchschmidt (Active Separation Control By Multiple Cooperative Actuation).

Regarding claim 7, Langenbacher teaches the method according to claim 1, 
In the embodiment where pulsing actuation occurs, Langenbacher does not appear to teach when to operate the pulsing of the second and third actuators with respect to the vortex position. 
Belchschmidt teaches introducing a second vortex structure into the first local velocity field by a second flow control actuator coupled to a second actuation site of the flow surface located downstream of the first actuation site (Fig. 2.13(c)), when a head vortex of the first vortex structure has propagated with the fluid flow downstream the second actuation site (Fig. 2.13; section 2.3, paragraph 4, “when the vortex reaches the second the slot, the blowing phase of this actuator starts, merging with propagating vortex”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Langenbacher to operate with the relative delay in operating the second actuator, as taught in Belchschmidt. Doing so would strengthen and stabilize the vortex (Belchschmidt: section 2.3, paragraph 4, “thereby the vortex is strengthened and stabilized”), which is the goal of Langenbacher (Langenbacher: [0007], “vortices are enhanced by one or more second flow actuators”)
Langenbacher further teaches capturing a free stream velocity of the fluid flow upstream of the first actuation site ([0092]); and 
controlling a delay of activating the second actuator (between pulses) based on the captured free stream velocity ([0092]-[0094]).

Regarding claim 8, Langenbacher teaches the method according to claim 1.
In the embodiment where pulsing actuation occurs, Langenbacher does not appear to teach when to operate the pulsing of the second and third actuators with respect to the vortex position. 
Belchschmidt teaches introducing a second vortex structure into the first local velocity field by a second flow control actuator coupled to a second actuation site of the flow surface located downstream of the first actuation site (Fig. 2.13(c)), when a head vortex of the first vortex structure has propagated with the fluid flow downstream the second actuation site (Fig. 2.13; section 2.3, paragraph 4, “when the vortex reaches the second the slot, the blowing phase of this actuator starts, merging with propagating vortex”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Langenbacher to operate with the relative delay in operating the second actuator, as taught in Belchschmidt. Doing so would strengthen and stabilize the vortex (Belchschmidt: section 2.3, paragraph 4, “thereby the vortex is strengthened and stabilized”), which is the goal of Langenbacher (Langenbacher: [0007], “vortices are enhanced by one or more second flow actuators”)
Langenbacher further teaches wherein a delay of activating the second actuator is controlled according to a predefined schedule ([0028]-[0029] operating condition being a pulse rate).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Langenbacher (US 20180162521) as applied to claims 9 and 12 above, and further in view of Nino (US 20170370387).

Regarding claim 11, Langenbacher teaches the flow body system according to claim 9. Langenbacher does not teach the first and second actuators as plasma actuators. Plasma actuators and pneumatic actuators are well known to be interchangeable for the purpose of influencing flow across a surface. Nino teaches actuators as plasma actuators (#250; [0063], two electrodes energized at different voltages to produce ion flow). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Langenbacher to use plasma actuators to generate vortices, as in Nino. Doing so would simplify the structure by not requiring bleed air or dedicated compressors and not requiring any moving parts. 

Regarding claim 14, Langenbacher teaches the flow body system according to claim 12. Langenbacher does not teach the third actuators as plasma actuators. Plasma actuators and pneumatic actuators are well known to be interchangeable for the purpose of influencing flow across a surface. Nino teaches actuators as plasma actuators (#250; [0063], two electrodes energized at different voltages to produce ion flow). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Langenbacher to use plasma actuators to generate vortices, as in Nino. Doing so would simplify the structure by not requiring bleed air or dedicated compressors and not requiring any moving parts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Whalen (US 20160318602), Miller (US 7686256) and Pastouchenko (US 10399670) show flow controllers positioned downstream of each other on an aircraft. 
Gölling (US 9573678) shows a grid arrangement of discharge devices on an aircraft flow body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard Green/Primary Examiner, Art Unit 3647